DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the allowable subject matter, the restriction requirement is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites "optionally" applying a standardization function, and later refers to the "optionally" standardized values and the "optional" standardization function.  Reciting an optional feature is indefinite, since it is not clear if the claim scope requires the optional feature or not.  Examiner suggests either deleting the term "optional", or further reciting the standardization feature in a separate dependent claim.
 	Claim 1: At step (c), it is not clear if the claim is requiring determining a normalization function on the basis of values measured/standardized and on the basis of the distribution function, or if the claim is requiring determining a normalization function on the basis of values measured/standardized or on the basis of the distribution function.  If both are intended to be required by the claim, Examiner suggests inserting the word "and" to clarify both are required.  Examiner also suggests rephrasing step (c) to being with "determining a normalization function on the basis of...", to aid in grammatical clarity.
  	Claim 1: At step (c), similar to above, it is unclear if the bullet points for optimization are both required, or if only one is required.  Examiner suggests inserting the word "and" to clarify both are required.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
 	The closest prior art is Vila (US 2020/0015729), which shows determining a membership function in order to estimate stress level of a user based on a physiological parameter.  However, Vila does not show that the membership function is a composition of a distribution function, normalization function, and optionally a standardization function as recited.  Thus, there is no teaching or suggestion in the prior art of the particular combination of elements as recited in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792